             Case 1:19-cr-00480-RA Document 69 Filed 07/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                  Order of Restitution

                 v.                                                             19 Cr. 480 (RA)

 Joseph Meli,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Sarah Mortazavi and Micah

Fergenson, Assistant United States Attorneys, of counsel; the presentence investigation report; the

Defendant’s conviction on Count One of the above Indictment; and all other proceedings in this

case, it is hereby ORDERED that:

       1. Amount of Restitution. Joseph Meli, the Defendant, shall pay restitution in the total

amount of $1,909,146 to the victim of the offense charged in Count One of the Indictment. The

name, address, and specific amount owed to the victim is set forth in the schedule attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.




[Continued]


09.10.2013
           Case 1:19-cr-00480-RA Document 69 Filed 07/09/21 Page 2 of 2




       2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically, co-defendant James Siniscalchi. Defendant’s liability for restitution shall continue

unabated until either the Defendant has paid the full amount of restitution ordered herein, or every

victim has been paid the total amount of his loss from all the restitution paid by the Defendant and

co-defendant in this matter.



Dated: New York, New York

             9
       July _____, 2021

                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
